Citation Nr: 0947538	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-01 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Baltimore, Maryland


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The appellant had active service from September 1960 to 
September 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland.

Although the American Legion has submitted argument on the 
appellant's behalf, there is no properly executed appointment 
of record.  Indeed, on VA Form 646, the American Legion 
acknowledged that there was no VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative, 
in the claims file.  Thus, the Board will proceed with the 
case with the appellant having no representation.


FINDINGS OF FACT

1.  Official certification reflects that the appellant served 
on active duty from September 1960 to September 1962.

2.  The appellant did not have 90 days or more of active duty 
military service during a period of war and the appellant did 
not have 90 days or more consecutive or aggregate active duty 
military service that began or ended in a period of war.


CONCLUSION OF LAW

The requirements of basic eligibility for VA nonservice-
connected pension benefits based upon qualifying wartime 
military service by the appellant have not been met.  38 
U.S.C.A. §§ 101, 1521, 5107 (West 2002 & West 2009); 38 
C.F.R. §§ 3.1, 3.2, 3.3, 3.203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).  The Board 
observes, however, that where the law, and not the evidence, 
is dispositive in a claim, the VCAA is not applicable.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003); Smith v. 
Gober, 14 Vet. App. 227 (2000); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

Analysis

The appellant seeks nonservice-connected VA pension benefits.  
In very general terms, eligibility for VA pension benefits 
requires an initial showing that a veteran served on active 
duty for at least 90 days, at least part of which is during a 
period of war.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 
3.2, 3.3 (2009).

Establishing basic eligibility for VA disability pension 
benefits requires, in part, that the veteran has active 
military, naval or air service.  38 U.S.C.A. §§ 101(2), (24), 
1521(a), (j) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2009).  The 
term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2). "Active military, 
naval, and air service" includes active duty.  "Active 
duty" is defined as full-time duty in the Armed Forces.  38 
C.F.R. § 3.6(a), (b).  "Armed Forces" consists of the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components.  38 C.F.R. § 3.1.

A veteran meets the service requirements to receive 
nonservice-connected pension benefits if such veteran served 
in the active military, naval or air service: (a) for 90 days 
or more during a period of war; (b) during a period of war 
and was discharged or released from such service for a 
service-connected disability; (c) for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or (d) for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.  38 U.S.C.A. § 1521(j).

In computing the 90 days required above, active service which 
began before or extended beyond the war period will be 
included if such service was continuous.  Broken periods of 
service during a period of war may be added together to meet 
the requirement for length of service.  38 C.F.R. § 3.17 
(2009).

The qualifying periods of war include the Vietnam era.  38 
U.S.C.A. § 101; 38 C.F.R. § 3.3(a)(3).  In this case, the 
Vietnam era is the period beginning August 5, 1964 and ending 
on May 7, 1975, as there is no indication that the appellant 
served in the Republic of Vietnam, nor does he so claim.  38 
C.F.R. § 3.2(f).

VA's determination of whether a claimant's service meets the 
threshold statutory requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203; Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  A claim for 
nonservice-connected pension benefits by a claimant whose 
service department records fail to show threshold eligibility 
lacks legal merit or legal entitlement and must be denied as 
a matter of law.  Sabonis, 6 Vet. App. at 430.

In this case, the claims file contains certification that the 
appellant served on active duty from September 1960 to 
September 1962.

The claims file does not include documentation from any 
official source showing that the appellant had active 
military duty service during a period of war as defined by 
law or regulation.  Therefore, he is ineligible for pension 
benefits.  38 U.S.C.A. § 1521(j).  Although the appellant 
acknowledges that he served during peacetime, he contends 
that he served during the Cuban Missile Crisis.  He also 
contends that his civilian employment with the Casualty 
Division of the Documentation Branch of the Department of the 
Army, where he handled all Army death cases that occurred 
during the Vietnam era, should be considered as an 
extenuating and mitigating circumstance.  However, the fact 
remains that the evidence simply does not show that he meets 
the threshold requirements necessary to establish eligibility 
for nonservice-connected pension benefits.  As the law is 
dispositive of the claim, the claim must be denied for lack 
of legal merit.  Sabonis, 6 Vet. App. at 430.

The Board notes that, to the extent that the Veteran may be 
asserting that equity warrants the grant of nonservice-
connected pension benefits, matters of equitable relief are 
only within the discretion of the Secretary of VA; the Board 
does not have the authority to award such relief.  See 38 
U.S.C.A. § 503 (West 2002); Darrow v. Derwinski, 2 Vet. App. 
303 (1992).


ORDER

Basic eligibility for nonservice-connected pension benefits 
is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


